Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 08/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10137556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 8, and 15 - 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US6054093.

The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses “encompassing “ or "overlapping" ranges, and encompassing or  overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).Furthermore, it has been held that change in size is prima facie obvious in the absence of new or unexpected results. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 5, the filamentary particle has a draft angle of about 90oC (figures 1-3). “About” permits some tolerance.
Regarding claim 6, the shape of abrasive can be rectangular shape. Thus,  it  is  reasonable  to  expect  that the  abrasive   has  a  volumetric aspect  ratio  of  greater  than  that  of  the sphere. “About” permits some tolerance.
Regarding claims 7 and 17- 22, since the ratio of length to the greatest cross-sectional dimension is from about 2:1 to about 50:1 and preferably from about 5:1 to about 25:1. The maximum thickness for screen printing is typically less than 3 mm. The  greatest dimension can  be  less  than  0.06 mm. Thus  it  is  reasonable  to  expect that the average  tip  radius of  the  prior  art’s  particles encompasses the  claimed  range.
Response to Arguments
07/09/2021 have been fully considered but they are not persuasive. 
The applicants argue that Torre discloses filamentary abrasive particles made by a screen printing process and a person having ordinary skill in the art would have understood that slumping and deformation of the unconstrained portions of the gel shapes during drying would result in the creation of irregular surfaces. A cross-section of the resulting shape would not have a low average roundness factor according to the present claims. The claimed particles, on the other hand, are made by a process whereby, among other things, the gel is constrained within a mold cavity while it dries to form precursor particles. The precursor particles are removed from the mold cavities after they have dried.
The Examiner respectfully submits  that it is noted that the features upon which applicant relies (i.e., the  instant  application’s  method ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore the patentability of a product does not depend on its method of production. US6054093 discloses that the dispersion used must be dimensionally stable and by this meant that a simple shape formed from the dispersion in the screen printing process of the invention must retain its shape when the screen is removed for long enough for the shape to be dried and fired (col. 1, lines 43-48). The shape of the apertures is not critical and may be selected according to the nature of the articles. It will however be clear that the process offers a method of producing virtually identical shapes in large quantities or, if desired, an exact mix of a  angular or round but the most useful are regular rectangular shapes with an aspect ratio, that is the ratio of length to the greatest cross-sectional dimension, for  example  2:1 to  5:1 and the maximum  thickness  can  be  less  than  3 mm( col 2,  lines 4-22).  Thus, the angular shape (for example  the  triangular  shape)  of  stable shaped  particle  with  an   aspect  ratio  of  about 2:1 to 5:1   with  a  maximum  thickness  of  less  than  3 mm having the  claimed  roundness  is  necessarily  followed  from the  teaching  of  the  prior  art. The  applicants  fail to  provide  any  factual  evidence  to  show  the  contrary   and  applicants’ argument  cannot  take  place  of  the  evidence. 
The applicants argue that with respect to claim 5, the Office refers to FIGS. 1-3 of Torre as showing a filamentary particle having a draft angle of about 90 degrees. FIGS. 1-3 of Torre do not show anything like that. FIG. 1 shows a screen printing process, FIG. 2 shows a screen, and FIG. 3 shows a relatively distant view of multiple particles for which no dimensional characteristics can be reliably gleaned (apart from the fact that they are long, skinny filaments).
The  Examiner respectfully  submits  that  these shapes may be angular or round but the most useful are regular rectangular shapes with an aspect ratio, that is the ratio of length to the greatest cross-sectional dimension, for  example  2:1 to  5:1 and the maximum  thickness  can  be  less  than  3 mm( col 2,  lines 4-22).  When the angular  shape  such  as  triangle  shape  particles  has  a  draft angle  of  90 degree. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may 
The applicants argue that regarding claims 7 and 17-22, the Office’s suggestion that a tip radius can be determined or rendered anticipated or obvious by knowing the thickness and/or the ratio of length to cross- sectional dimension is a clear technical error. No such information can be determined from these general dimensional ranges.
 The Examiner respectfully  submits  that  the  prior art discloses that the shapes may be angular or round but the most useful are regular rectangular shapes with an aspect ratio, that is the ratio of length to the greatest cross-sectional dimension, for  example  2:1 to  5:1 and the maximum  thickness  can  be  less  than  3 mm( col 2,  lines 4-22).  Considering the particle  can  be  size  of  less  than  75  micron,  it  is reasonable to expect  that the  tip  radius  is  less  than  75 micron.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731